                     Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 1 of 18


 AO 106(Rev, 04/10) Application for a Search Warrant



                                       United States District Court
                                                                    for the                                          mar 07 2019
                                                         Western District of Oklahoma
                                                                                                        CARMELITA REEDER SHINN, CLERK
             . ,
              In the Matter of the Search of
                                                                                                        1^. DIST.co^t:^st .DEPUTY  "
                                                                                                                                   '
                                                                                                       U.S. DIST. COUBTJWESTERN DIST. OKIA
                                                                                                       pv
         (Briefly describe the property to he searched
          or identify the person by name and address)
                                                                                Case No. M-19-113-STt
          User Records maintained by Match LLC.



                                             APPLICATION FOR A SEARCH WARRANT

      u of perjuiy
 penalty    federalthat
                    lawIenforcement  officer
                         have reason to      or an
                                        believe thatattorney for the government,
                                                      on the following  person or I'equest
                                                                                  propei-tya(identify
                                                                                             search the
                                                                                                      wari'ant
                                                                                                         personand  state under
                                                                                                                or describe the
 property to be searched and.give its location):
  Apple inc. user records maintained by the Custodian of Records, Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.;

 located in the             Western                District of         Ol^lahoma             ,there is now concealed (identify the
person or describe the propert}' to be seized)',
  records pertaining to ICIound accounts associated with the email address; Gvg27viIle@yahoa.com; telephone number
  3015188543; including conversations. Identifying information (names, email addresses, phone numbers, etc.), any
  available sent or unsent photos or videos; Messages; conversations; MMS; SMS.
         The basis for the search under Fed. R. Grim. P. 41(c) is (checkone or more)',
                  sfevidence of a crime;
                  □ contraband, fruits of crime, or other items illegally possessed;
                  □ property designed for use, intended for use, or used in committing a crime;
                  O a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

                                                                                        Description
             Article 120c                                                     Aggravated Sexual Contact


          The application is based on these facts:
        See Conu.nuation Sheet.



          fif Continued on the attached sheet.
          O Delayed notice of                  days (give exact ending date if more than 30 days:                     ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on^attached sheet.


                                                                                            Applicant's signature

                                                                                    Christopher D. Deeb, Special Agent
                                                                                            Printed name and title

Sworn to before me and signed in my presence.

Date:      Mar 7, 2019
                                                                                              Judge's signature
City and state:             OKC, OK                                                Shon T. Erwin, U.S. Magistrate Judge
                                                                                           Printed name and title
         Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 2 of 18




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Chiistopher D.Deeb,a Special Agent(SA)with the United States Amiy Criminal

Investigation Division(CID), being duly sworn, depose and state as follows:

                                       INTRODUCTION

       1.      I malce this affidavit in support ofan application for a search wan*ant under 18

U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A)to require Apple Inc.(hereafter "Apple")to

disclose to the government records and other information,including the contents of

communications, associated with the above-listed Apple ID that is stored at premises owned,
maintained, controlled, or operated by Apple, a company headquartered at 1 Infinite Loop,
Cuptertino, OA. The information to be disclosed by Apple and searched by the goveniment is
described in the following paragraphs and hi Attachments A and B.

       2.      I have been employed as a Special Agent ofthe U.S. Aimy CID since August of

2014, and am currently assigned as a Special Agent to the Fort Sill CID Office. While employed
by the U.S. Army,I have investigated federal criminal violations related to high technology or
cybercrime, child pomography,rape, abusive sexual contact, and conspiracy. I have gained

experience through training at the U.S. Aimy Military Police School(USAMPS)and everyday
work relating to conducting these types of investigations. I have received specific training in the

area ofrape while I attended the Special Victims Capabilities Couyse(SVCC),Domestic

Violence Investigation Training(DVIT), Child Abuse Prevention Investigative Techniques

(CAPIT),and Advanced Clime Scenes Investigative Training(ACSIT)course with the U.S.

Army, which focused on in depth investigative techniques and procedures. Moreover,I am a

                                                 1
            Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 3 of 18




federal law enforcement officer who is engaged in enforcing the criminal laws,including 18
U.S.C. §§ 2251,2252,2252A,and 2422(b), and I am authorized by the Attorney General to

request a search warrant.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and vritnesses. This affidavit is intended

to show simply that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      This affidavit is submitted in support ofan application for a search wan-ant for the

contents of and information pertaining to the Apple iCloud account, Gvg27ville@yahoo:com

("subject account"), and phone number 3015188543 associated with that account, which are

more specifically described in Attachment A,for contraband and evidence, fruits, and

instrumentalities of violations of Article 120c(Aggravated Sexual Contact), UCMJ,and 120d

(Abusive Sexual Contact), UCMJ; which items are more specifically described in Attachment B.

                                     PROBABLE CAUSE

       5.      On 24 Get 18,PVT M.T. was interviewed and provided a sworn statement to this

office wherein she described how she was assaulted by PV2 King.PVT M.T. explained how she

went to obtain ice for her Camel Pack and was escorted by PV2 King.PVT M.T. said, upon

entering the room where she was alone with PV2 King,PV2 King grabbed her by the neck with

his hand and began to squeeze.PVT M.T. sdd PV2 King used this hold to manipulate her face to

kiss her.PVT M.T.stated PV2 King's grasp around her neck began to hinder her ability to draw

a breath. PVT M.T. said PV2 King then began to attempt to remove her physical training(PT)
               Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 4 of 18




pants. PVT M.T.remembered thinking she was about to be raped. PVT M.T. stated she was able

to escape the grasp ofPV2 King and leave the room.

          6.      On 5 Nov 18,PV2 Demarco King provided a sworn statement to this otfice

wherein he denied he assaulted PVT M.T.PV2 King maintained he was invited into the room by

PVT M.T.for a consensual sexual encounter. PV2 King said PVT M.T. sent him a text message,

which he no longer had on his cell phone,requesting he meet her in the room.PV2 King stated

in the inteiview that the text message, wliich was sent to him by PVT M.T. on 22 Get 18, was

backed up to his iCloud account, but he was unable to retrieve it. PV2 King provided written

consent to this office for the search ofhis iCIoud account and provided his Apple ID and phone

number.

          1,      On 5 Nov 18, SA Deeb completed a physical exti'action of all the information on

PV2 King's cell phone, which did not reveal the text message PV2 King spoke of. The extraction

was completed using the Physical Analyzer on the Stand-Alone computer located within the CID

office.

          8.      On 14.Nov 18,PV2 King was re-interviewed, wherein he admitted he lied about

him never touching, or grabbing,PVT M.T. around the neck.PV2 King maintained he was lured

into the room by PVT M.T. with the expectation of a consensual sexual encounter. PV2 King

stated he gi'abbed PVT M.T. around her neck, not in an attempt to sti*angle her, but"more like in

a sexual manner".

          9.      On 11 Dec 18, SA Deeb coordinated with the records department, Apple legal

team, and infoimed them that this office had obtained written consent from PV2 King for
           Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 5 of 18




infonnation contained within his iCloud account. A response was received which stated "the

most appropriate approach is for a legal request to be obtained seeking the information from

Apple.'*

                   INFORMATION REGARDING APPLE ID AND iCLbUD




       10.     Apple is a United States company that produces the iPhone,iPad, and iPod

Touch, all of which use the iOS operating system, and desktop and laptop computers based on

the Mac OS operating system.


       11.    Apple provides a variety ofservices that can be accessed from Apple devices or,

in some cases, other devices via web browsers or mobile and desktop applications ("apps"). As

described in further detail below,the services include email,instant messaging, and file storage:


              a.       Apple provides email service to its users through email addresses at the

domain names mac.com, me.com,and icloud.com.

              b.       iMessage and FaceTime allow u^sers of Apple devices to communicate in

real-time. iMessage enables users of Apple devices to exchange instant messages("iMessages")

containing text, photos, videos, locations, and contact, while FaceTime enables those users to

conduct video calls.


              c.       iCIoud is a file hosting, storage, and shaiing service provided by Apple.

iCIoud can be utilized through numerous iCloud-connected services, and can also be used to

store iOS device backups and data associated with third-party apps.


                                                4
         Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 6 of 18




              d.      iCloud-coimected services allow users to create, store, access, share, and

synchronize data on Apple devices or via icloud.com or any Internet-connected device. For

example,iCloud Mail enable a user to access Apple-provided email accounts on multiple Apple

devices and on icloud.com. Furthermore,through the iCIoud seiTice, Apple offers call history

syncing as a convenience to their customers so they can return calls fi'om any oftheir devices.

Apple stores these records in its iCIoud service. iCIoud Photo Library and My Photo Sti*eam can

be used to store and manage images and videos taken from Apple devices, and iCIoud Photo

Sharing allows the user to share those images and videos with other Apple subscribers. iCIoud

Drive can be used to store presentations, spreadsheets, and other documents. iCIoud Tabs

enables iCIoud to be used to synchronize webpages opened in the Safari web browsers on all of

the user's Apple devices. iWorks Apps,a suite of productivity apps(Pages, Numbers,and

Keynote), enables iCIoud to be used to create, store, and share documents, spreadsheets, and

presentations. iCIoud Keychain enables a user to keep website usemame and passwords, credit

card information, and Wi-Fi network information synchronized across multiple Apple devices.

              e.      Game Center, Apple's social gaming network, allows users of Apple

devices to play and share games with each other.

              f.      Find My iPhone allows owners of Apple devices to remotely identify and

track the location of, display a message on,and wipe the contents ofthose devices.

              g.      Location Services allows apps and websites to use information from

cellular, Wi-Fi, Global Positioning System("GPS")networks, and Bluetooth,to determine a

user's approximate location.
         Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 7 of 18




              h.      App Store and iTunes Store are used to purchase and download digital

content. iOS apps can be purchased and downloaded through App Store on iOS devices, or

thi'ough iTunes Store on desktop and laptop computers running either Microsoft Windows or

Mac OS. Additional digital content, including music, movies, and.television shows,can be

purchased through iTunes Store on iOS devices and on desktop and laptop computers running

either Microsoft Windows or Mac OS.



       12.    Apple services are accessed thi'ough the use of an "Apple ID," an account created

during the setup ofan Apple device or through the iTunes or iCloud sei*vices. A single Apple ID

can be linked to multiple Apple services and devices, serving as a central authentication and

syncing mechanism.

       13.    An Apple ID talces the form ofthe full email addi'ess submitted by the user to

create the account; it can later be changed. Users can submit an Apple-provided email address

(often ending in @icloud.com,@me.com,or @mac.com)or an email address associated with a

third-party email provider(such as Gmail, Y^oo,or Hotmail). The Apple ID can be used to

access most Apple semces(including iCIoud,iMessage, and FaceTime) only after the user

access and responds to a "verification email" sent by Apple to that "primary" email address.

Additional email addi'esses ("alternate,""rescue," and "notification" email addresses) can also be

associated with an Apple ID by the user.

       14.    Apple captures information associated with the creation and use of an Apple ID.

During the creation of an Apple ID,the user must provide basic personal information including

the user's full name,physical address, and telephone numbers. The user may also provide means
         Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 8 of 18




of payment for products offered by Apple. The subscriber information and password associated

with an Apple ID can be changed by the user through the"My Apple ID' and "iForgot" pages on

Apple's website. In addition, Apple captures the date on which the account was created,the

length ofservice, records oflog-in times and durations, the types ofservice utilized, the status of

the account(including whether the account is inactive or closed), the methods used to connect to

and utilize the account,the Internet Protocol address("IP address") used to register and access

the account, and other log files that reflect usage of the account.

       15.     Additional information is captured by Apple in connection with the use ofan

Apple ID to access certain sei-vices. For example, Apple maintains connection logs with IP

address that reflect a user's sign-on activity for Apple services such as iTunes Store and App

Store,iCloud, Game Center, and the My Apple ID and iForgot pages on Apple's website. Apple

also maintains records reflecting a user's app purchases from App Store and iTunes Store,"call

invitation logs"for FaceTime calls, and "mail logs" for activity over an Apple-provided email

accpunt. Records relating to the use ofthe Find My iPhone service, including connection logs

and requests to remotely lock or erase a device, are also maintained by Apple.

       16.     Apple also maintains information about the devices associated with an Apple ID.

When a user activates or upgrades an iOS device, Apple captures and retains the user's IP

address and identifiers such as the Integrated Cfrcuit Card ID number("ICCID"), which is the

serial number ofthe device's SIM card. Similarly, the telephone number ofa user's iPhone is

linked to an Apple ID when the user signs in to FaceTime or iMessage. Apple also may

maintain records of other device identifiers, including the Medial Access Control address
           Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 9 of 18




("MAC address"), the unique device identifier("UDID"),and the serial number. In addition,
                                                                                                         s
                                                                                                         ,t

information about a user's computer is captui'ed when iTunes is used on that computer to play            I
                                                                                                         I
                                                                                                         I
content associated with an Apple ID, and information about a user's web browser may be                   |
                                                                                                         I
                                                                                             .■          i
captured when used to access services through icloud.com and apple.com. Apple also retains               [
                                                                                                         il
                                                                                                         |!
records related to communications between users and Apple customer service, including

communications regarding a particular Apple device or service, and the repair history for a              j
                                                                                                         I

device.                                                                                                  |
                                                                                                         I
          17.       Apple provides users with five gigabytes offree electronic space on iCloud,and       \
                                                                                                         i

users can purchase additional storage space. That storage space,located on servers controlled by         f
                                                                                                         I
                                                                                                         I
Apple, may contain data associated with the use ofiCloud-connected services, including: email            I
                -     ■                                 ^                                            .   I
(iCIoud Mail); images and videos(iCIoud Photo Library, My Photo Stream, and iCIoud Photo                 j
                                                                                                         i
                                                                                                          I

Sharing); documents, spreadsheets, presentations, and other files(iWorks and iCIoud Drive); and           j
                                                                                                          I
                                                                                                          I
web browser settings and Wi-Fi network information(iCIoud Tabs and iCIoud Keyehain).                     |
iCIoud can also be used to store iOS device backups, which can contain a user's photos and . .            j
                                                                                                          1
videos, IMessages, Short Message Service("SMS")and Multimedia Messaging Service                           j

("MMS")messages, voicemail messages, call history, contacts, calendar events, reminders,

notes, app data and setting, and other data. Records and data associated with third-party apps

may also be stored on iCIoud; for example,the iOS app for WhatsApp,an instant messaging

service, can be configured to regularly back up a user's instant messages on iCIoud.

          18.       On 5 Nov 18,PV2 King provided a statement wherein he described how he

received a "text message"fi'om the victim inviting him to a consensual sexual encounter. In my


                                                    8
         Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 10 of 18




training and experience, evidence related to criminal activity ofthe kind described above, may be

found in the files and records described above. This evidence may establish the "who, what,

why, when, where, and how" ofthe criminal conduct under investigation, thus enabling the

United States to establish and prove each element or, alternatively, to exclude the innocent fi'om

further suspicion.

        19.    Based on my training and experience, instant messages, emails, voicemails,

photos, videos, and documents are often created and used in furtherance of criminal activity,

including to communicate and facilitate the offenses under investigation. It has also been my

experience where the requested items were used to exclude the innocent from fuiftier suspicion.

       20.     Account activity may also provide relevant insight into the account owner's state

of mind as it relates to the offenses under investigation. For example,information on the account

may indicate the owner's motive and intent to commit a crime (e.g.,information indicating a

plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).

       21.     Based on the statements made by PV2 King and PVT M.T.,I believe Apple's

servers are likely to contain stored electronic communications arid information concerning

subscribers and their use of Apple's services. In my training and experience, such information .

may constitute evidence ofthe crimes under investigation including information that can be used

to identify the account's user or users.

              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
         Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 11 of 18




       22.     I anticipate executing this warrant under the Electronic Communication Privacy

Act,in particulai* 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)and 2703(c)(1)(A), by using the wai'rant

to require Apple to disclose to the government copies ofthe records and other information

(including the content of communications and stored data) paiticulai'ly described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

                                             CONCLUSION


       23.     Based on the forgoing,I request that the Court issue the proposed search warrant.

       24.     This Court has jurisdiction to issue the requested warrant because it is"a court of

competentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),(b)(1)(A)&

(c)(1)(A). Specifically, the Court is"a district coui1 ofthe United States that has jurisdiction

over the offense being investigated."

       25.     Pursuant to 18 U.S.C. § 2703(g),the presence of a law enforcement officer is not

required for the service or execution ofthis wan*ant.


                                   REQUEST FOR SEALING



       26.     I further request that the Court order that all papers in support ofthis application,

including the affidavit and search warrant, be sealed until further order ofthe Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets ofthe investigation. Accordingly,there is good cause to seal these documents

because their premature disclosure may seriously jeopai'dize that investigation.
                                                 10
       Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 12 of 18




                                                 Respectfijlly submitted,



                                                    ristopher D. Deeb
                                                 Special Agent
                                                 U.S. Army Criminal Investigation Division




Subscribed to and sworn before me this *7        of                     2019.


HONORABLE SHON T.ERWIN
UNITED STATES MAGISTRATE JUDGE




                                            11
        Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 13 of 18




                                     ATTACHMENT A


                                   Property to Be Searched


       This wan*ant applies to information associated with Gvg27ville@yahoo.com and phone
number 3015188543(the "account") associated with that account that is stored at premises
owned, maintained, controlled, or operated by Apple Inc., a company headquartered at Apple
Inc., 1 Infinite Loop, Cuptertino, CA 95014.




                                               12
             Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 14 of 18




                                            ATTACHMENT B


                                      Particular Things to be Seized


       1.        Information to be disclosed by Apple

            To the extent that the information described in Attachment A is within the possession,

    custody, or control of Apple., including any records,files, logs, or information that have been

deleted but are still available to Apple,or have been preserved pursuant to a request made under
    18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,

in unencrypted form whenever available,for each account or identifier listed in Attachment A: .

            a.      All records or other information regarding the identification ofthe account,to

include full name,physical address,telephone numbers,email addresses(including primary,
\


altemate, rescue, and notification email addresses, and verification information for each eiriail

address), the date on which the account was created, the length ofservice, the IP address used to

register the account, account status, and methods of connecting;

            b.      The contents of all instant messages associated with the account, including stored
or preserved copies of instant messages(including iMessages, SMS messages, and MMS

messages)sent to and from the account(including all draft and deleted messages), the source and

destination account or phone number associated with each instant message,the date and time at

which each instant message was sent, the size and length ofeach instant message,the actual IP
addresses ofthe sender and the recipient of each instant message, and the media, if any, attached

to each instant message;


                                                    13
            Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 15 of 18




       c.       The contents of all files and other records stored on iCloud,including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCIoud

Mail, My Photo Stream,iCIoud Photo Library, iCIoud Drive, and all address books, contact and

buddy lists, images, videos, voicemails, device setting, and bookmarks;

       d.       All activity, connection,and transactional logs for the account(with associated IP

addresses including source port numbers),including FaceTime call invitation logs, mail logs,
iCIoud logs, iXunes Store and App Store logs(including purchases, downloads, and updates of

Apple and third-party apps), messaging logs(including iMessage,SMS,and MMS messages),
My Apple ID and iForgof logs, sign-on logs for all Apple services, Game Center logs, Find my

iPhone longs, logs associated with iOS device activation and upgrades, and logs associated with

web-based access of Apple services (including all associated identifiers), all synced call detail

records, containing any ofthe following; calls made and received, numbers dialed, date and time

and duration, missed and forwarded calls, whether the calls were made through the phone

interface or through the Apple CallKit via any third-paity communications applications;

     • e.       All records and information regarding locations where the account was accessed,

including all data stored in connection with Location Services;

       f.       All records pertaining to the types ofservice used.




                                                14
             Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 16 of 18




11.     Information to be seized by the government

        All information described above in Section I that constitutes evidence and/or

instmmentaiities of violations of Article 120c(Aggravated Sexual Contact), UCMJ,and 120d
(Abusive Sexual Contact), UCMJ involving PV2 King since 22 Oct 18,including,for each
account or identifier listed on Attachment A,information pertaining to communications,text

messages,SMS,MMS between PV2 King and PVT M.T.


        a.      The identity ofthe person(s) who created or used the Apple ID,including records

that help reveal the whereabouts ofsuch person(s);

       b.       Evidence indicating how and when the account was accessed or used,to

determine the chronological and geographic context ofaccount access, use and events relating to
the crime under investigation and the account subscriber;

       c.       Evidence indicating the subscriber's state of mind as it relates to the crime under

investigation; and

       d.       Evidence that may identify any co-conspirators or aiders and abettorSj including

records that reveal their whereabouts.




       The Provider shall deliver the information set forth above via United States mail, courier,

or e-mail to:

                       SA Chiistopher Deeb
                       Fort Sill CID Office
                       2635 Miner Road
                       Fort Sill, OK 73503
                       Christopher.d.deeb.mil@mail.mil
                                                 15
Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 17 of 18




                           16
            Case 5:19-mj-00113-STE Document 1 Filed 03/07/19 Page 18 of 18




                   CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                  BUSINESS RECORDS PURSUANT TO FEDERAL RTJT.E
                                     OF EVIDENCE 902111^
                                                                                                       1
                                                       »attest, under penalties of perjury under the   |
laws ofthe United States ofAmerica pursuant to 28 U.S.C.§ 1746,that the information                    I
                                                                                                       I
contained in this declaration is true and correct. I am employed by Apple Inc., and my official        |
                                                                                                       ||
                                            . I am a custodian ofrecords for Apple Inc. I state        |
                                                                                                       I
that each ofthe records attached hereto is the original record or a true duplicate ofthe original      !
                                                                                                       I
record in the custody of Apple Inc., and that I am the custodian ofthe attached records consisting     |
of              (pages/CDs/kilobytes). I further state that:                                           }
                                                                                                       I
       a.       all records attached to this certificate were made at or near the time ofthe           |
occurrence ofthe matter set forth, by, or from information transmitted by,a person with                j
knowledge ofthose matters;                                                                             j
                                                                                                       I

       b.      such records were kept in the ordinai-y course of a regularly conducted business        !
                                                                                                       I
activity of Apple Inc.; and                                                                            |
       c.      such records were made by Apple Inc. as a regular practice.                             I
       I further state that tliis certification is intended to satisfy Rule 902(11)ofthe Federal
Rules of Evidence.




Date                                  Signature        ~             ~~




                                                  17
